
	
		III
		112th CONGRESS
		1st Session
		S. RES. 243
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2011
			Mr. Crapo (for himself,
			 Mr. Casey, Mr.
			 Inouye, Mr. Akaka,
			 Mr. Rubio, and Mr. Toomey) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Promoting increased awareness, diagnosis,
		  and treatment of atrial fibrillation to address the high morbidity and
		  mortality rates and to prevent avoidable hospitalizations associated with the
		  disease.
	
	
		Whereas atrial fibrillation is a cardiac condition that
			 results when the usual coordinated electrical activity in the atria of the
			 heart becomes disorganized and chaotic, hampering the ability of the atria to
			 fill the ventricles with blood, and allowing blood to pool in the atria and
			 form clots;
		Whereas an estimated 2,500,000 people in the United States
			 are living with atrial fibrillation, the most common serious
			 heart rhythm abnormality that occurs in people older than 65 years of
			 age;
		Whereas atrial fibrillation is associated with an
			 increased long-term risk of stroke, heart failure, and all-cause mortality,
			 especially among women;
		Whereas people older than 40 years of age have a 1-in-4
			 risk of developing atrial fibrillation in their lifetime;
		Whereas an estimated 15 percent of strokes are the result
			 of untreated atrial fibrillation, a condition that dramatically increases the
			 risk of stroke to approximately 5 times more than the general
			 population;
		Whereas atrial fibrillation accounts for approximately
			 529,000 hospital discharges annually;
		Whereas atrial fibrillation costs an estimated $3,600 per
			 patient for a total cost burden in the United States of $15,700,000,000;
		Whereas better patient and health care provider education
			 is needed for the timely recognition of atrial fibrillation symptoms;
		Whereas an electrocardiogram is an effective and risk-free
			 screen for heart rhythm irregularities and can be part of a routine preventive
			 exam;
		Whereas there is a dearth of outcome performance measures
			 that focus on the management of atrial fibrillation; and
		Whereas evidence-based care guidelines improve patient
			 outcomes and prevent unnecessary hospitalizations for individuals with
			 undiagnosed atrial fibrillation and for patients once atrial fibrillation is
			 detected: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the Secretary of Health and Human Services should work with leaders in the
			 medical community to explore ways to improve medical research, screening and
			 prevention methods, and surveillance efforts in order to prevent and
			 appropriately manage atrial fibrillation, including by—
			(1)advancing the
			 development of process and outcome measures for the management of atrial
			 fibrillation by national developers;
			(2)facilitating the
			 adoption of evidence-based guidelines by the medical community to improve
			 patient outcomes;
			(3)advancing atrial
			 fibrillation research and education by—
				(A)encouraging basic
			 science research to determine the causes and optimal treatments for atrial
			 fibrillation;
				(B)exploring
			 development of screening tools and protocols to determine the risk of
			 developing atrial fibrillation; and
				(C)enhancing current
			 surveillance and tracking systems to include atrial fibrillation; and
				(4)improving access
			 to appropriate medical care for patients suffering from atrial fibrillation by
			 encouraging education programs that promote collaboration among the Federal
			 health agencies and that increase public and clinician awareness of atrial
			 fibrillation, including risk assessment, screening, treatment, and appropriate
			 clinical management.
			
